               Case 2:06-cr-00041-RSL Document 1089 Filed 08/17/21 Page 1 of 1




1                                                               The Honorable Robert S. Lasnik

2

3

4

5

6                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
7                                   AT SEATTLE

8
       UNITED STATES OF AMERICA,                       Case No. CR 06-041 RSL
9                    Petitioner,                       ORDER GRANTING EXENTION OF
                                                       TIME TO REPLY REGARDING
10       vs.                                           COMPASSIONATE RELEASE
                                                       MOTION
11     RODNEY ROLLNESS,

12                   Defendant.

13
            The Court, having reviewed the Unopposed Motion for Extension of Time to Reply in Mr.
14   Rollness’ request for sentence reduction, IT IS ORDERED that the motion be granted. The reply
15   brief shall be filed on or before August 25, 2021 and the matter noted for August 26, 2021.

16          DATED this 17th day of August, 2021.

17

18                                                ROBERT S. LASNIK
                                                  United States District Court Judge
19   Presented by:

20   /s/ Anna M. Tolin
     Anna M. Tolin
     Tolin Law Firm
21

22



     U.S. v. Rodney Rollness, CR 06-041 RSL                             7ROLQ/DZ )LUP 
     Order Granting Extension of Time to Reply                  6HFRQG$YHQXH6XLWH
     Page 1 of 1                                                   6HDWWOH: $
                                                                     3KRQH
